Citation Nr: 1635946	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a clotting disorder, diagnosed as deep vein thrombosis, to include as due to exposure to herbicides and/or as secondary to prostate cancer.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971, with service in the Republic of Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2012 and July 2014, the Board remanded the matter for additional development and it now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's clotting disorder, diagnosed as deep vein thrombosis, is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include his acknowledged exposure to herbicides, and is not caused or aggravated by his service-connected prostate cancer.

2.  The Veteran's sole service-connected disability of prostate cancer does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a clotting disorder, diagnosed as deep vein thrombosis, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

As relevant to both claims on appeal, VA's duty to notify was satisfied by June 2007, March 2008, and April 2008 letters, sent prior to the issuance of the rating decision on appeal, and a December 2008 letter, after which the Veteran's claims were readjudicated in a January 2009 statement of the case as well as multiple  supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided VA medical examinations in September 2007, April 2008, and August 2014.  An additional medical addendum opinion was obtained in June 2012.  The examinations, along with the medical opinion rendered therein, are sufficient evidence for deciding the claims.  The reports and opinion are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Furthermore, Board finds there has been substantial compliance with the Board's June 2012 and July 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in June 2012, the matter was remanded in order to obtain updated VA treatment records, provide the Veteran an opportunity to identify any outstanding private treatment records, obtain an addendum opinion regarding the etiology of his clotting disorder, and afford him a VA examination so as to determine the effects his service-connected disability has on his employability.  Thereafter, in June 2012, the Agency of Original Jurisdiction (AOJ) requested that the Veteran submit, or provide authorization forms so as to allow VA to obtain, his private treatment records, to include those specifically identified in the June 2012 remand, referable to the claims on appeal.  Additionally, in July 2012, all outstanding VA treatment records were associated with the file.  Finally, requested addendum opinion and examination were provided in June 2012.  Additionally, in July 2014, the Board remanded the matter in order to again obtain an addendum opinion regarding the etiology of his clotting disorder and afford him a VA examination so as to determine the effects his service-connected disability has on his employability.  Such were obtained in August 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2012 and July 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection Claim

The Veteran contends that his clotting disorder, which medical evidence reflects has been diagnosed as deep vein thrombosis (DVT), is due to exposure to his in-service exposure to herbicides coincident with his service in the Republic of Vietnam or, in the alternative, as secondary to his service-connected prostate cancer.   He has not claimed that such disorder is otherwise related to service on any other basis.

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA regulations further provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307 (a)(6)(iii); see also VAOPGCPREC 7-93.  In the instant case, the Veteran's service records confirm that he served in the Republic of Vietnam from May 1970 to April 1971.  Therefore, his exposure to herbicides is presumed.  The presumptions for diseases related to herbicide exposure are codified in 38 U.S.C.A. § 1116  and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e), and does not include deep vein thrombosis.  

However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Herbicide Exposure

In a December 2008 statement, the Veteran advanced the theory that his clotting disorder may be the result of his presumed herbicide exposure while in the Republic of Vietnam.  However, the Board finds service connection is not warranted on this basis as there is an absence of a causal connection.  In this regard, a June 2012 VA examiner opined that the condition was less likely than not incurred in or caused by exposure to herbicides.   The rationale provided was that established medical literature had not established any causal association between herbicide exposure and DVT or clotting decades later.  

The Board accords great probative weight to the June 2012 VA examiner's opinion regarding the lack of a relationship between the Veteran's clotting disorder, diagnosed as DVT, and his acknowledged exposure to herbicides.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, there is no medical opinion to the contrary.

In reaching such conclusion, the Board has considered the Veteran's own statements that his clotting disorder is related to his in-service exposure to herbicides.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's DVT and any instance of his military service, to include his exposure to herbicides, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the impact of exposure to chemicals on the body, to include the development of DVT, is a complex medical question as such requires the knowledge of herbicides and the medical consequences of exposure to such chemicals.  Therefore, the Veteran's own opinion on this matter is entitled to no probative weight.

Consequently, service connection for the Veteran's blood clots as due to his acknowledged herbicide exposure is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a blood clotting disorder as secondary to herbicide exposure.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Secondary Service Connection Assertion

The Board further finds that the Veteran's clotting disorder, diagnosed as DVT, is not secondary to his service-connected prostate cancer for the reasons discussed below.

September 2007 VA Examination

The Board notes that the Veteran underwent a VA examination in September 2007.  This examiner opined that the Veteran's lower extremity thromboses was at least as likely as not due to his prostate cancer.  The examiner explained that problems with coagulation and thromboembolic disease in persons with cancer is well described in medical literature.

April 2008 VA Examination

The Veteran underwent another VA examination in April 2008, at which time the examiner reviewed the claims file and elicited information from the Veteran.  The examiner recorded the Veteran's medical history as it related to clotting.  The medical records revealed that the Veteran had a prostatectomy in 2005, and as of the September 2007 medical note the examiner was reviewing, had recently developed "an extensive lower extremity thrombosis following prophylactic insertion of an IVC filter and right knee replacement."  The examiner noted the Veteran had no prior known history of thrombosis before he underwent the IVC filter on July 12, 2007, followed by a total right knee replacement on July 16, 2007.  The examiner noted that, on July 29, 2007, the Veteran presented at a hospital and was found to have "acute occlusive deep vein thrombosis from the inferior vena cava, extending from the Greenfield filter through both external iliac veins to bilateral femoral veins."  The examiner further noted that the Veteran at that time was found to also have "chronic thrombosis in his distal left leg, where he underwent a total knee replacement 10 years ago."

With regard to the Veteran's prostate cancer, the examiner again noted that the prostatectomy was performed in 2005.  From that time, according to the examiner, the Veteran had not been diagnosed with any recurrent or residual prostate cancer or prostate cancer metastases since the prostatectomy. 

The April 2008 examiner addressed the two thromboses relative to the Veteran: one described as active and "very extensive thrombosis in 2007" following the insertion of the IVC filter for the right knee replacement and the other thrombosis referred to as chronic by the Veteran's doctor in his distal left leg where he underwent a total knee replacement.  As such, they are separately addressed below.

      The acute extensive DVT

The examiner highlighted that it was documented by one of the Veteran's private physicians in an August 2007 dictation that the Veteran had a radical prostatectomy in 2005, and had no problem with thrombosis following that surgery.  The examiner stated that, although the Veteran was diagnosed with prostate cancer in 2005, there was no evidence that he had ongoing active prostate cancer, prostate cancer mets, or even recurrent or occult prostate malignancy since that time.  Thus, the examiner stated that there was no active prostate cancer in the Veteran's body during the acute thrombosis in 2007.  The examiner then acknowledged that prostate cancer and related factors could be considered a risk in the acute 2007 thrombosis, but noted that this would be the case if the Veteran had prostate cancer at that time.  However, the examiner underscored, in 2007 the Veteran was "prostate cancer-free" and not known to be suffering from recurrent prostate cancer, widespread disease, or metastases.  The examiner stated that any other risk factors for the acute thrombosis in 2007 such a hospitalization, immobilization, surgery, and central venous catheter or filter trauma to the venous system were related to the earlier knee surgery and not to active prostate cancer.

The examiner further explained the link between the Greenfield filter and blood clotting.  Specifically, the examiner noted having such a filter can cause trauma to the vein which is a risk factor itself for DVT.  Furthermore, it was explained that orthopedic surgery is known to have increased risk of thrombosis.  The examiner further stated Greenfield filters are known to have a complication of causing venous thrombosis at the site of insertion.  The examiner then highlighted that the filter was not placed due to the prostate cancer, but it was rather placed due to a history of an upper GI bleed due to excessive aspirin use by the Veteran.  Additionally, the examiner noted that the GI bleeding was not caused or related to prostate cancer.  Finally, the examiner noted that the thrombosis extending from the Greenfield filter was acute rather than chronic, and had it been chronic, it "could possibly" be considered for a relationship to earlier events and risk factors from prostate cancer.  On the contrary, the examiner explained, because that extensive DVT was acute, it dated from 2007 with "no evidence of prostate cancer at that time."

      The chronic DVT

With regard to the chronic DVT in the distal leg, the examiner noted that a doctor had related this chronic DVT to where the Veteran had undergone a total knee replacement ten years ago.  Additionally, it was stated that orthopedic surgery and its related effect of surgical trauma are well known and established risk factors for DVT.

In concluding, the April 2008 examiner stated that based on medical information and specific information provided by the Veteran's treating doctors, it was not at least as likely as not that the prostate cancer treated in 2005 without known recurrence caused the acute extensive thrombosis in 2007.  Likewise, the examiner concluded that as for the chronic DVT, it was also not at least as likely as not related to the prostate cancer.  Based on the medical record it was related to other factors, including those associated with prior orthopedic problems and surgery.  Thus, the examiner stated, the Veteran's clotting disorder was not at least as likely as not related to his service-connected prostate cancer.  

Reconciliation of the September 2007 and April 2008 VA Opinions by a June 2012 VA Examiner

Based on the conflicting opinions rendered by the September 2007 and April 2008 VA examiners, a third VA examiner was asked to reconcile such opinions.  In this regard, in June 2012, a VA examiner stated that prostate cancer when active (in the perioperative period during prostate removal or during chemotherapy) can be associated with increased risk for blood clots.  Nonetheless, the examiner stated, this is not the case in the absence of active cancer, wide spread disease, or mets, or on-going prostate cancer treatment.  The examiner stated that, upon thorough analysis, the Veteran's blood clots did not occur in the setting of his prostate surgery and did not occur when his prostate cancer was active or during its treatment.  The blood clots occurred when the Veteran was reportedly cancer-free based on undetectable PSA level and successful removal of the cancer.  Furthermore, the examiner highlighted, the clots occurred during procedures for orthopedic surgery which is "well known to be associated with a strong risk for blood clots in the legs" and the clots occurred in the setting of a filter being placed for orthopedic surgery which is "known to cause complications of blood clots when its insertion inadvertently traumatizes the vein."  Lastly, the examiner stated that records added to the claims file since the April 2008 examination were reviewed and did not contraindicate the conclusions in the 2008 examination.



August 2014 VA Examination

A VA examination conducted in August 2014 addressed the aggravation theory of entitlement to service connection for the Veteran's blood clotting disorder, or DVT.  In this regard, the examiner noted the June 2012 opinion and indicated that the Veteran's prostate cancer was successfully treated in 2005 and that no DVT or complications related to the hypercoagulable state occurred during the 2005 prostatectomy.  The opinion further stated that, after this prostatectomy, the Veteran's cancer went into remission.  The examiner underscored that the clotting problem and DVTs did not occur at this time, but rather in 2007 when there was no active prostate cancer.  Indeed, the examiner stated the Veteran's "DVT and problems with hypercoagulation related to well-known factors that had nothing to do with cancer."  

Veteran's Submissions

The Veteran has submitted his own statements as well as medical literature suggesting a link between cancer and blood coagulation conditions.  In this regard, he reported in an August 2007 statement that he was told by a medical professional that patients with a history of carcinoma of the prostate have a higher incidence of blood clots in the lower extremities and also that some of his clots were related to his prostate surgery.  In April 2008, he asserted his prostate cancer caused his blood clots.  In August 2008, the Veteran related that the urologist who performed his prostate removal surgery told him that his cancer had been growing for 10 to 12 years and that his clotting occurred during this timeframe as well.  Furthermore, in March 2009, the Veteran related that he felt there was a definite link between cancer and blood clotting.

Additionally, in September 2007, the Veteran submitted medical literature attesting to the notion that clotting and cancer are linked.  One such abstract recounted that prostate cancer had been associated with coagulation abnormalities.  Another piece of literature described how blood coagulation and platelets frequently occur in cancer patients.  Yet another abstract related how thromboembolic disease affected 15 percent of cancer patients.  Still more literature submitted in September 2007 related to coagulation and cancer development.  

Conclusions 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's clotting disorder is caused or aggravated by his service-connected prostate cancer.  

Initially, the Board notes that the Veteran is competent to report that his doctors have told him his blood clots are related to his prostate cancer.  However, to the extent that the Veteran has offered his own opinion relating his clotting disorder to his prostate cancer, either by way of causation or aggravation, the Board finds that he is not competent to offer an opinion regarding the etiology of a condition such as  blood clots or DVT because such an opinion requires medical expertise, which the Veteran does not have.  See Davidson, supra.  Specifically, the relationship between cancer and DVT is a complex medical question as it requires the knowledge of the impact of cancer, its residuals, and its treatment has on the body systems, to include the vascular system.  Therefore, the Veteran's own opinion on this matter is entitled to no probative weight.

Furthermore, with regard to the medical literature the Veteran has submitted in support of his claim, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  

In this case, the internet articles submitted by the Veteran only provides general information as to the potential relationship between cancer and the development of blood coagulation conditions.  It is not accompanied by any corresponding clinical evidence specific to the Veteran; and does not suggest a generic relationship between the Veteran's service-connected prostate cancer and his DVT with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.  

Moreover, the April 2008 examiner considered this medical literature in forming an opinion.  The examiner made reference to such literature highlighting that the presence of malignancies are associated with a higher risk of venous thromboembolism.  The examiner also stated that in addition to the risks attendant with hospitalization, immobilization, and surgery, other risks for cancer patients include advanced age, widespread or metastatic disease, and presence of a central vein venous catheter and active chemotherapy.  Indeed, the examiner acknowledged that prostate cancer and related factors could be considered a risk in the acute thrombosis in 2007, but only if the Veteran had prostate cancer at that time.  As the examiner underscored, at the time of the acute thrombosis the Veteran no longer had prostate cancer.  Thus, the April 2008 examiner not only considered the medical literature submitted by the Veteran, but also applied the literature's conclusion in the context of the Veteran's particular case.

Finally, with regard to the medical opinions of record, the Board accords great probative weight to the April 2008, June 2012, and August 2014 VA examiners' opinions that the Veteran's service-connected prostate cancer did not cause or aggravate his blood clotting disorder.  In this regard, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   

In contrast, the Board accords little probative weight to the September 2007 VA examiner's opinion that the Veteran's lower extremity thromboses was at least as likely as not due to his prostate cancer.  In this regard, as discussed at length above, the June 2012 VA examiner reconciled such a finding with the April 2008 VA examiner's opinion reaching the opposite conclusion based on a determination that the Veteran's prostate cancer was not active at the time he developed DVT and he had other risk factors for his DVT.  In this regard, there is no indication that the September 2007 VA examiner considered the status of the Veteran's cancer in the time he developed DVT, or his other risk factors for developing DVT, to include his knee replacement surgery.  Similarly, the Board accords little probative weight to the Veteran's physicians' reported opinions in the same vein as there was no reported rationale offered in connection with such reports.   

Therefore, based on the foregoing, the Board finds that the Veteran's clotting disorder is not caused or aggravated by his service-connected prostate cancer.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a blood clotting disorder as secondary to service-connected prostate cancer.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III. TDIU Claim

The Veteran filed a claim for TDIU in April 2007.  He contends he is unable to secure or follow a substantially gainful occupation due to his service-connected prostate cancer.  In a September 2007 submission, the Veteran indicated that he last worked full-time in 2006 when he had to sell his marina business.  The record reflects that he finished two years of college and indicated that he became unable to work in January 2006.

Legal Criteria

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

The Veteran's sole service-connected disability is prostate cancer status post radical prostatectomy (rated at 100 percent from May 13, 2005, rated at 20 percent from November 1, 2005, and rated at 60 percent from April 6, 2007 onward).  As such, the Veteran has met the schedular requirement under 38 C.F.R. § 4.16(a) for the entirety of the appeal period.

The Veteran claims that his prostate cancer prevents him from working.  Specifically, in an April 2007 statement, he reported that, since his cancer, he has not been able to work and was forced to sell his business due to his treatment.  In July 2007, the Veteran indicated that he never regained his energy since his prostate surgery and the reason he sold his business was due to exhaustion and pain.  In a September 2007 statement, he reported being in and out of the hospital.  In December 2008, the Veteran reported being chronically fatigued.  

An August 2007 statement from the Veteran's private doctor related that his prostate cancer impacted him to the point he has been unable to come close to maintaining the work schedule he had previously in maintaining his marina.  The physician at that time described the Veteran's symptoms as continued pain with urination, significant decrease in energy, problems with scar stenosis of the urethra requiring dilation, continued problems starting and stopping urination, diminished sex life, bilateral lower extremity swelling and constant back pain, and depression as a result of these symptoms.  

Social Security Administration records reflect that the Veteran reported that the disabilities that limited his ability to work were his two artificial knees, back and leg aches, headaches, the fact that he cannot sit or stand, and his prostate.  These records also indicate he was the a marina operator from 1971 to January 2006.  

In his September 2007 VA examination report, the examiner noted the Veteran's report that his energy only lasted for a few hours.  At the time, the Veteran indicated that he had not ever fully recovered after the prostate surgery.  In his August 2014 examination report, the examiner noted the prostate cancer did affect the Veteran's ability to work in that the residuals included urinary frequency, leakage, and urgency, requiring work accommodations in the form of availability and proximity of restrooms, easy access to restrooms, and breaks approximately every 1.5 hours to use the restroom.  Yet another residual was erectile dysfunction, but that this only affected marital intimacy.  The examiner opined that these residuals would not preclude substantial gainful employment, but rather would require job accommodations.

In support of such determination, the August 2014 examiner noted that, in reference to the 2007 statement from the Veteran's private doctor, in the absence of any on-going chemotherapy or radiation, and in absence of any prostate cancer or metastatic disease, there would be no evidence for fatigue or lack of stamina as a persistent physical symptom from the Veteran's successfully eradicated prostate cancer.  The examiner noted that, as with all surgeries, there may be fatigue or lack of stamina in the immediate recovery phase noted as weeks to a couple of months.  The examiner further outlined that the Veteran's prostate cancer reportedly had remained in remission since his 2005 surgery.  There was no recurrence and no on-going prostate cancer treatment other than surveillance.  The examiner opined that inactive prostate cancer would not be causing long-term physical symptoms of fatigue.  

Rather, the examiner opined that the reported fatigue and lack of stamina would relate to non-service-connected medical issues.  The examiner pointed to the Veteran's many medical problems unrelated to this service-connected prostate cancer.  These were noted as osteoarthritis, nephrolithiasis, and sciatic nerve entrapment in popliteal fossa in the right leg.  The examiner noted this right leg condition with nerve involvement and muscle atrophy would affect the Veteran's ability to walk for prolonged periods of time, but this is not related to the Veteran's prostate cancer.

The Board accords great probative weight to the August 2014 VA examiner's opinion regarding the nature of the residuals of the Veteran's prostate cancer.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

In contrast, the Veteran's private physician's opinion is accorded less probative weight as he did not provide a rationale for his opinion as to why such manifestations may be attributed to the Veteran's prostate cancer, or consider whether they were related to his other non-service-connected conditions.

Furthermore, based on the foregoing, the Board finds that the nature of the Veteran's prostate cancer residuals, to include urinary frequency, leakage, and urgency, require work accommodations in the form of availability and proximity of restrooms, easy access to restrooms, and breaks approximately every 1.5 hours to use the restroom.  However, such service-connected disability does not render him unable to secure or follow a substantially gainful occupation consistent with his education, training, and work history.  In this regard, the record reflects that the Veteran had previously been self-employed as a marina operator, and, as such, would be able to accommodate his restroom needs.  Furthermore, in such a position, he was required to perform the mental acts necessary to run one's own business and there is no indication that his prostate cancer has impeded such abilities.  

Finally, the Board notes that the Veteran himself has attributed his unemployability to non-service-connected conditions in addition to his prostate cancer as demonstrated by his Social Security Administration records.  Therefore, the Board finds that the Veteran's sole service-connected disability of prostate cancer does not render him unable to secure or follow a substantially gainful occupation.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a clotting disorder, diagnosed as deep vein thrombosis, is denied.

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


